UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-1544



HAROLD D. HOUSE; DEBORAH S. HOUSE,

                                          Plaintiffs - Appellants,

          versus

AIKEN COUNTY NATIONAL BANK; WADE BRODIE;
GORDON PARROTT; TED MORTON; L. O. BENTON;
HAROLD D. ENLOE; MICHAEL LAUGHLIN; DAVID LOCK;
STANLEY JACKSON; RICHARD VON BEUDINGEN; GARY
MILNER,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Aiken. Patrick Michael Duffy, District Judge.
(CA-94-1560-1-6BC)


Submitted:   December 12, 1996         Decided:     December 18, 1996

Before MURNAGHAN, NIEMEYER, and LUTTIG, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Harold D. House, Deborah S. House, Appellants Pro Se.      James
Rezner Barber, III, TODD & BARBER, Columbia, South Carolina, for
Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellants appeal the district court's order granting Appel-

lees' motion for summary judgment without prejudice to Appellants'

right to seek further appropriate relief. We have reviewed the rec-

ord and the district court's opinion accepting the recommendation

of the magistrate judge and find no reversible error. Accordingly,
we affirm on the reasoning of the district court. House v. Aiken
County Nat'l Bank, No. CA-94-1560-1-6BC (D.S.C. Feb. 28, 1996). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2